FILED
                            NOT FOR PUBLICATION
                                                                               JUN 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GILBERTO TELLO CIFUENTES,                        No.    20-71446

              Petitioner,                        Agency No. A208-192-632

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 8, 2021**
                               Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Petitioner Gilberto Tello Cifuentes, a native and citizen of Guatemala, seeks

review of an order of the Board of Immigration Appeals ("BIA") denying his

motion to reopen removal proceedings. We deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion, Serrano v. Gonzales, 469 F.3d 1317,

1318 (9th Cir. 2006), in denying Petitioner’s motion. Petitioner’s Notice of Appeal

from an immigration judge’s ("IJ") order denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture,

which he submitted while represented by counsel, failed to meaningfully apprise

the BIA of the reasons for the appeal. Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th

Cir. 2004). The Notice of Appeal offered only generic and conclusory reasons as

to why or how the IJ erred. Toquero v. INS, 956 F.2d 193, 195–96 (9th Cir. 1992).

Counsel also failed to file a separate statement or brief after indicating that he

would do so. Casas-Chavez v. INS, 300 F.3d 1088, 1089–90 (9th Cir. 2002).

      Petitioner otherwise fails to establish that reopening was warranted. His

familial circumstances and counsel’s error do not constitute grounds obligating the

BIA to reopen his proceedings. The BIA did not act "contrary to the law" in

denying the motion. Tadevosyan v. Holder, 743 F.3d 1250, 1252 (9th Cir. 2014)

(internal quotation marks omitted).

      PETITION DENIED.




                                           2